—In an action to recover damages for breach of contract, defamation, and wrongful eviction, the plaintiffs appeal from an order of the Supreme Court, Queens County (Dunkin, J.), entered February 24, 1993, which, upon renewal, granted the defendant’s motion to vacate the judgment entered upon his default and directed the plaintiffs to accept his answer.
Ordered that the order is affirmed, without costs or disbursements.
Upon renewal, the Supreme Court properly granted the defendant’s motion to vacate the default judgment which had been entered against him. The application to renew was based on additional material facts not previously made known to the court and the defendant presented a valid excuse for not submitting the additional facts upon the original application (see, Foley v Roche, 68 AD2d 558, 568). Moreover, the defendant presented a reasonable excuse for the default and a meritorious defense (see, Alert Med. Personnel v Rera, 203 AD2d 401). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.